Citation Nr: 1600509	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  12-31 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right eye disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In July 2015, the Veteran presented testimony before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required prior to adjudicating the Veteran's claim of entitlement to service connection for a right eye disorder.  

During his July 2015 Travel Board hearing, the Veteran stated that he suffered a paper cut to the right eye during his military service.  Since that time, he states he has suffered from blurry vision and pain.  

As confirmation of his in-service injury, the Veteran's service treatment records show he was treated in March and April 1989 for a right eye injury, diagnosed as a superficial laceration and corneal abrasion.  He was treated with ointment and an eyepatch.  

In February 2012, following his separation from service, he was afforded a VA examination.  At that time, the VA examiner determined that the Veteran did not have a current right eye disorder.  Specifically, the examiner stated there is no evidence of a visual field defect (or a condition that may result in visual field defect), and there is no noticeable scarring of the right cornea from the in-service injury 23 years ago.  As such, the examiner failed to attribute any injury to the Veteran's military service.  

Since that examination, however, the Veteran submitted additional evidence that shows he requires an eyeglass prescription for diagnoses of bilateral presbyopia, myopia, and astigmatism.  In view of the foregoing, the Board must find that the evidence of record is not adequate for resolution of this service connection claim and it must remand the case for a new examination to address the nature and etiology of the current diagnoses pertaining to the right eye.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

While on remand, any other relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA or private treatment records relevant to the Veteran's claim for a right eye disorder that are not currently associated with the Veteran's claims file.  
 
2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right eye symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 
 
3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the current nature and etiology of his current right eye disorder.  The claims folder should be made available to the examiner for review before the examination. 

The examiner should express an opinion as to whether it is at least as likely as not the current diagnoses pertaining to the right eye-presbyopia, myopia, and astigmatism-may be caused by or related to the Veteran's in-service injury to the right eye.  If the diagnoses are more properly attributable to other causes, the examiner should state so.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be expressed without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.
 
4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

